Citation Nr: 0527234	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  99-17 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than September 15, 
1995, for the award of a 100 percent evaluation for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to March 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted a 100 percent 
evaluation for post-traumatic stress disorder, effective 
September 15, 1995.  The veteran asserts that he warrants an 
earlier effective date.

In a November 2002 decision, the Board denied an effective 
date earlier than September 15, 1995, for the award of the 
100 percent evaluation for post-traumatic stress disorder.  
The veteran appealed the decision to the United States Court 
of Appeals for Veterans Claims (Court).  In April 2005, the 
Court issued an order wherein it vacated the Board's November 
2002 decision and remanded the claim for an earlier effective 
date to the Board for readjudication.  

The case has been returned to the Board for further appellate 
review. 


FINDING OF FACT

It is not factually ascertainable from the evidence of record 
that a 100 percent evaluation for post-traumatic stress 
disorder was warranted prior to September 15, 1995.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 15, 
1995, for the award of a 100 percent evaluation for post-
traumatic stress disorder have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.156(b), 3.400 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the June 2000 letter, the July 1999 statement of 
the case, and the July 2002 supplemental statement of the 
case.  As to the part of the notice where VA must inform the 
veteran of the evidence necessary to establish an earlier 
effective date, the Board finds that it need not go into 
whether that duty was met, as the veteran has actual notice.  
For example, in his notice of appeal to the Court, he 
asserted that the provisions of 38 C.F.R. § 3.157 applied to 
his claim.  He also asserted that by applying the provisions 
of § 3.157 to his claim, the September 1994 rating decision 
did not become final, which would entitle him to an earlier 
effective date for the 100 percent evaluation.  Therefore, 
any failure of VA to inform him of the evidence necessary to 
establish an earlier effective date is harmless due to actual 
knowledge on behalf of the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the June 2000 
letter, the RO asked the veteran to submit any additional 
evidence or argument that he believed was relevant to his 
claim and to provide the dates and places of all treatment 
from the date of his discharge from service to the present.  
The RO noted that if the veteran had received private 
treatment that he should submit statements from his doctors 
who had treated him since his discharge.  The RO stated that 
if the veteran wanted VA to obtain the private treatment 
records that he would need to complete VA Forms 21-4142, 
Authorization and Consent to Release Information to VA, 
(which it noted were enclosed) and that VA would obtain the 
records for him.

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided prior to enactment 
of VCAA.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the veteran has the right to 
VCAA-compliant notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  First, this 
case involves the determination of whether an effective date 
earlier than September 15, 1995, is warranted, which will be 
based upon the evidence already in the claims file.  Second, 
in a statement received from the veteran in August 2005, he 
stated he had no additional evidence to submit.  Thus, the 
Board finds that the actions taken by VA have essentially 
cured the error in the timing of the notice.  Further, it 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed with the appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained VA treatment records 
and the records relied upon by the Social Security 
Administration in granting disability benefits.  VA has not 
provided an examination in connection with the claim for an 
earlier effective date for the award of the 100 percent 
evaluation.  However, this does not prejudice the veteran, as 
an examination would not assist him in obtaining an effective 
date earlier than the date of claim.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.156, 3.157, 3.400.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to him.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision

The veteran has been granted a 100 percent evaluation for 
post-traumatic stress disorder as of September 15, 1995.  He 
asserts that he warrants an effective date earlier than 
September 15, 1995, for the assignment of the 100 percent 
evaluation.  Specifically, he believes he warrants an 
effective date of June 24, 1993, which is the date he 
submitted his original claim for service connection for post-
traumatic stress disorder, or that it should be effective 
when the Social Security Administration determined he was 
totally disabled, which was in September 1993.

On June 24, 1993, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, stating he 
was seeking compensation benefits for post-traumatic stress 
disorder.  

Private medical records show the veteran was hospitalized for 
detoxification and rehabilitation from September 1992 to 
October 1992.  At the time he was admitted to the hospital, 
the veteran stated he had been drinking since he was 12 years 
old.  Following examination, the examiner diagnosed chronic 
alcoholism with hepatomegaly, proximal myopathy, alcoholic 
hepatitis, and acute alcoholic cerebellar dysfunction.  The 
veteran was evaluated by Dr. RL, who stated he could not 
enter a diagnosis of a psychiatric disorder.  He stated the 
veteran was not depressed, nor was there evidence of past 
history of depression or anxiety.  At discharge, the 
diagnosis was chronic alcoholism and alcohol withdrawal 
syndrome.  

VA medical records, dated from March 1991 to December 1993 do 
not show treatment for post-traumatic stress disorder.

A November 1993 VA psychiatric evaluation report shows the 
veteran reported that from 1978 to 1992, he worked for an 
"aging company" and was able to support himself.  He noted 
his career was disrupted periodically by alcohol binges and 
that he last worked in 1992, when he was hospitalized for 
alcoholism.  The veteran stated he had not returned to work 
because his job had been eliminated and he was frustrated and 
bored with the job.  The examiner stated, "He considers 
himself employable presently and has already been approached 
with job offers."  The examiner stated the veteran's 
alcoholism "appeared to develop during his service in 
Vietnam."  The veteran reported he was able to establish and 
maintain friendships over the years.  He had been "very 
active" in veteran's affairs and was selected as a commander 
of the San Rafael American Legion in 1993.  The veteran 
reported he experienced "camaraderie and fellowship at the 
American Legion" and that he had been abstinent from alcohol 
for the past 11 months.  The examiner stated the veteran was 
alert, composed, and appropriately groomed and dressed, who 
related well to the examiner.  The veteran was intense and 
reflective.  His mood was appropriate to thought content.  
The veteran cried during the interview.  His speech was goal 
directed, well elaborated, and organized.  Cognitive 
functions were grossly intact.  The examiner entered a 
diagnoses of post-traumatic stress disorder and alcohol 
dependence, in remission.  He stated the veteran had been 
able to support himself occupationally and to sustain a 
social support network for himself.  

In a September 1994 rating decision, the RO granted service 
connection for post-traumatic stress disorder and assigned a 
30 percent evaluation, effective June 24, 1993.  

A November 1994 private psychiatric examination shows that 
the veteran described his post-traumatic stress disorder as 
"occasional crying, drifting, lapses in concentration, 
wanting to be away from people for a few days at a time 
perhaps every week or two."  He indicated he was the 
commander of the San Rafael American Legion.  The veteran 
stated he was strictly a volunteer and ran the bar (although 
he noted he was not tempted by the exposure to alcohol).  He 
also stated he was seeking some vocational counseling from VA 
for future education.  As to work history, the veteran stated 
he had done some welding and became a foreman for Ford in 
Detroit.  He had been a real estate salesmen and was "always 
good at it."  The veteran reported he had not done much in 
the last few years.  The examiner stated the following as to 
the veteran's mental status:

He presents as a very vigorous and 
commanding personality.  He does not show 
any acute distress in the interview.  His 
intelligence is of slightly above average 
level.  He seems to be a go-getter and a 
person able to motivate people.  His 
cognitions are not negative.  He is 
simply looking for ways to expand his 
life and improve it.  He has not gone to 
[Alcoholics Anonymous] since March of 
this year and in the past has gone 
through alcoholic programs at various 
hospitals from 1983 to 1992, which was 
the most recent, at Ross Hospital.  There 
is no evidence of organic brain disorder 
or deficits in concentration that I could 
elicit.  His memory seems intact.  He is 
lucid and speaks well.  He is able to 
handle his own funds.

The examiner entered a diagnosis of history of post-traumatic 
stress disorder with residual symptoms and history of alcohol 
abuse and dependence.  Under Axis IV, the examiner stated 
that the veteran's present stressors were "1 on a scale of 
6."  As to Axis V, he stated that the veteran was 
functioning "at about 85% of his best."  

On September 15, 1995, the veteran was seen at the Vet Center 
for a clinical evaluation.  The veteran stated he was seeking 
therapy for post-traumatic stress disorder.  He reported he 
was depressed, anxious, and lonely.  He stated he would 
isolate himself and was irritable.  The examiner stated the 
veteran was oriented times four.  He entered a diagnosis of 
post-traumatic stress disorder and major depressive episode 
and assigned a Global Assessment of Functioning score of 58.

September 25 and 27, 1995, VA treatment reports show that the 
veteran had been approved for individual treatment for post-
traumatic stress disorder.  There were no findings pertaining 
to the severity of the veteran's post-traumatic stress 
disorder symptoms.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2004).  In a claim for an increased evaluation, unless 
specifically provided otherwise, the effective date of an 
award based on a claim for increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); see 38 C.F.R. 3.400.  An effective date 
for a claim for increase may be granted prior to the date of 
claim if it is factually ascertainable that an increase in 
disability had occurred within one year from the date of 
claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§§ 3.400(o)(1) and (2) (2004); see Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).

Under 38 C.F.R. § 3.156(b), it states, "New and material 
evidence received prior to the expiration of the appeal 
period . . . will be considered as having been filed in 
connection with the claim which was pending at the beginning 
of the appeal period.  See also 38 C.F.R. § 3.400(q) (2004) 
(stating that when new and material evidence is received 
within appeal period, effective date will be as though the 
former decision had not been rendered).  New and material 
evidence is evidence not previously submitted, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  (The Board notes that there has been a 
change in the definition of new and material evidence; 
however, it applies only to claims received on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Thus, it would not apply to the veteran's claim.)

Under 38 C.F.R. 3.157(b) (2004), once a claim for 
compensation has been allowed, receipt of a VA outpatient or 
hospital examination or admission to a VA hospital will be 
accepted as an informal claim for increased benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The date 
on the VA outpatient or hospital examination will be accepted 
as the date of claim.  38 C.F.R. 3.157(b). 

In 1993, the criteria for a 100 percent evaluation for post-
traumatic stress disorder were as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record, 
including the Secretary's motion and the Court order, and 
finds that the preponderance of the evidence is against the 
grant of a 100 percent evaluation for post-traumatic stress 
disorder prior to September 15, 1995.  The reasons are 
described below.

Following the issuance of the September 1994 rating decision, 
which granted service connection for post-traumatic stress 
disorder and assigned a 30 percent evaluation, the veteran 
did not submit a notice of disagreement as to the assignment 
of the 30 percent evaluation within one year.  However, 
within one year of the issuance of the rating decision, the 
veteran sought treatment for post-traumatic stress disorder 
at the Vet Center, which, for all intents and purposes, is a 
VA facility.  Thus, the provisions of 38 C.F.R. § 3.156(b) 
would apply, and the veteran's claim for increase will be 
considered as having been filed in connection with the June 
1993 claim.  

However, even considering the veteran's claim for increase as 
pending as of June 1993, the facts in the claims file do not 
establish that post-traumatic stress disorder was 100 percent 
disabling prior to September 15, 1995.  For example, at the 
November 1993 VA psychiatric evaluation, the veteran stated 
he considered himself to be employable and had been 
approached with job offers.  The veteran reported he was 
"very active" in veteran's affairs and was the commander at 
the American Legion and experienced "camaraderie and 
fellowship."  The examiner stated the veteran related well 
with the examiner and his speech was goal directed, 
organized, and well elaborated.  He also stated the veteran's 
mood was appropriate to thought content.  The examiner noted 
that the veteran had been able to support himself 
occupationally and to sustain a social support network for 
himself.

At the November 1994 private psychiatric examination, the 
veteran stated he ran the bar at the American Legion and was 
seeking counseling from vocational rehabilitation for future 
education.  He stated he had been a real estate salesmen and 
was "always good at it."  The examiner stated the veteran 
did not show any acute distress and appeared to be a "go-
getter and a person able to motivate people."  He noted the 
veteran was looking for ways to expand his life and improve 
it.  The examiner stated the veteran was functioning at 
approximately 85 percent of his best.

The above-described symptoms do not reasonably correlate the 
symptoms contemplated for the 100 percent evaluation.  The 
veteran did not describe virtually isolating himself.  He 
stated that he needed a couple of days to himself regularly, 
but continued to work as a bartender, which requires 
interaction with others.  In the November 1993 examination 
report, it shows a person who seeks out friends and is 
satisfied with the relationships he had developed as being 
part of the American Legion.  The veteran's behavior at both 
examinations was appropriate, as was his thought content.  
Both examiners stated the veteran was goal directed.  This is 
evidence against a finding that the veteran has "totally 
incapacitating psychoneurotic symptoms."  There is no 
evidence of "profound retreat from mature behavior."  The 
veteran was able to articulate his feelings during both 
examinations.  There were no cognitive deficits.  Finally, 
neither of those examination reports show that the veteran 
was demonstrably unable to obtain or retain employment.  At 
the time of the November 1993 examination, the veteran 
himself stated he considered himself employable and that he 
had received job offers.  At the time of the November 1994 
examination, while the veteran stated he had not "done much 
in the last few years," he did not indicate that such was 
due to his post-traumatic stress disorder.  The examiner 
found the veteran to be a go-getter and a person who 
motivated others.  He noted the veteran was working at 
improving and expanding his life.  He found the veteran was 
functioning at about 85 percent of his best, which 
functioning would not indicate someone who was unable to 
obtain or retain employment.  For these reasons, the Board 
finds that the preponderance of the evidence is against a 
finding that post-traumatic stress disorder was 100 percent 
disabling prior to September 15, 1995.

Alternatively, the veteran has asserted that he warrants an 
effective date of September 1993 (the date that Social 
Security Administration determined he was totally disabled).  
However, the laws of the Social Security Administration are 
not binding and conclusive upon VA.  The Board has thoroughly 
reviewed the records that were associated with the veteran's 
Social Security Administration disability application.  The 
Board is aware that the veteran was hospitalized in 1992 for 
alcoholism, which is not a diagnosis of post-traumatic stress 
disorder.  Regardless, at that time, the veteran was not 
service connected for post-traumatic stress disorder.  In 
November 1993, the veteran reported he had been free from 
alcohol for 11 months.  Thus, at the time the veteran filed a 
claim for service connection for post-traumatic stress 
disorder, he had improved from the time of the 1992 
hospitalization.  Again, the Board has found that the 
preponderance of the evidence dated prior to September 15, 
1995, is against a finding that the veteran met the criteria 
for a 100 percent evaluation for post-traumatic stress 
disorder.  

In this case, the date of claim (June 1993) is prior to the 
date entitlement arose (September 1995).  The statute says 
the effective date for a claim for increase will be based 
upon the facts found but will not be earlier than the date of 
claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 
(effective date in claim for increase will be date of claim 
or date entitlement arose, "whichever is later").  The 
Board finds that the facts in this case do not establish that 
post-traumatic stress disorder was 100 percent disabling 
prior to September 15, 1995.  The date entitlement arose is 
later than the date of claim, and thus is the controlling 
effective date under the factual circumstances of this case.  
Id.  The preponderance of the evidence is against a grant of 
a 100 percent evaluation for post-traumatic stress disorder 
prior to September 15, 1995, as there is a lack of evidence 
prior to that time that established the veteran met the 
criteria for the 100 percent evaluation for post-traumatic 
stress disorder.  

Because the Board has found that facts in the record 
establish that entitlement arose after the date of claim, the 
application of the provisions under 38 U.S.C.A. § 5110(b)(2) 
and 38 C.F.R. § 3.400(o)(2) is not warranted.  Harper v. 
Brown, 10 Vet. App. 125, 126-27 (1997) (Court held that 
38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim).  
Although, here, because the veteran's date of claim is the 
date he first filed for compensation for post-traumatic 
stress disorder, these provisions would not apply.  This is 
also true of the provisions of 38 C.F.R. § 3.157(b), as the 
date of claim cannot be any earlier than June 1993.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against an 
effective date earlier than September 15, 1995, for the award 
of a 100 percent evaluation for post-traumatic stress 
disorder.  Therefore, there is no doubt to be resolved in the 
veteran's favor.  See Gilbert, 1 Vet. App. 49.




ORDER

An effective date earlier than September 15, 1995, for the 
grant of a 100 percent evaluation for post-traumatic stress 
disorder is denied.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


